El Juez Asociado Señor ITutchisoN,
emitió la opinión del tribunal
 La sección 29 de la Ley Municipal, según fné en-mendada en 1928, leyes de ese año, página 857, provee:
“Los funcionarios administrativos sólo podrán ser removidós de *466sus puestos por el Alcalde, y de esta decisión, podrá apelar en un solo efecto, el funcionario perjudicado para ante la Corte de Distrito co-rrespondiente, la cual deberá considerar y resolver las cuestiones de hecho y derecho envueltas en la apelación dentro de un plazo no mayor de 30 días desde la radicación de la demanda en apelación.”
La cuestión envuelta es si la sentencia dictada por la corte de distrito en un recurso de apelación interpuesto contra la resolución de un alcalde destituyendo un empleado es a su vez apelable.
Sobre la teoría de que éste no era un pleito o procedi-miento especial comenzado en la corte de distrito dentro del significado del artículo 295 del Código de Enjuiciamiento Civil, este tribunal desestimó la apelación entablada en el caso No. 5234 y anuló el auto de certiorari previamente expedido en el caso No. 697. Posteriormente se ordenó una nueva vista y las mociones de desestimación y de nulidad del auf.o expedido fueron discutidas y sometidas de nuevo. Ninguna de estas mociones, según fueron presentadas originalmente, salvo en cuanto ambas asumen que el derecho de apelación depende de las disposiciones de la Ley Municipal, se basaba en la teoría adoptada por esta corte al desestimar los recur-sos y anular el auto. Estamos ahora dispuestos a conceder al apelante en uno de los casos y peticionario en el otro él beneficio de cualquier duda a este respecto. Véanse Gutiérrez Vélez v. Monclova, 36 D.P.R. 975; Carrero v. Dies & Pérez, 27 D.P.R. 84; Gutiérrez Vélez v. Monclova, 39 D.P.R. 911; Ryan v. Tomlinson, 31 Cal. 11, 16; Ricks v. Reed, 19 Cal 551, 573-574; Marshall County v. Rivers, 40 So. (Miss.) 1007, 1009; Garcia v. Humacao Fruit Co., 23 D.P.R. 247.
El Proyecto del Senado No. 10, que al ser aprobado por la Legislatura Insular se convirtió en una “Ley estableciendo un sistema de gobierno local para los municipios de Puerto Bico”, aprobada el 28 de abril de 1928, fué presentado origi-nalmente en español. La versión inglesa es una traducción, lias palabras en la sección 29, supra, “which shall be the only allowed”, leen en el texto español “en un solo efecto”. El *467dignificado es que la llamada apelación, allí concedida no sup-lirá el efecto de un. supersedeas„ La traducción, oficial es in-correcta y debe prevalecer el original en español.
Es cierto que el alcalde al considerar los cargos formula-dos por él o por cualquiera otro y al destituir funcionarios ■■¡drainistrativos de un municipio, actúa en un carácter quasi judicial, pero como jefe ejecutivo y administrativo del muni-cipio, es también parte interesada. Si la llamada apelación se considera como un procedimiento especial incoado ante b corte de distrito y no como una apelación corriente contra, la decisión de una corte inferior, el alcalde, al ser ordenado por la corte de distrito que reponga en su puesto al funcionario administrativo que ba suspendido de empleo, es parte per-judicada dentro del significado del artículo 294 del Código de Enjuiciamiento Civil. Tal orden es substancialmente y en efecto un auto de mando/nms y no existe razón para que el alcalde se vea privado de su recurso de apelación en un caso más que en el otro.

Beben declararse sin lugar tanto la moción sobre desesti-mación de la apelación entablada en el recurso No. 5234 como la del Dr, Guillermo Ortig Gnzmán, presentada en el recurso de certiorari No. 697, interesando se deje sin efecto el a/nt.i expedido.

El Juez Asociado Señor Texidor no intervino.